Title: To George Washington from the Board of War, 8 November 1779
From: Board of War
To: Washington, George


        
          Sir
          War Office [Philadelphia] Novr 8. 1779
        
        The Board have been honoured with yours of the 2d instant relative to the Massachussetts Line. The Commns were delayed by some Embarrassments thrown in the Way by the Government of the State who had made Appointments clashing with the Arrangement as made at Camp & as now confirmed by Congress agreeably to a Report of the Board. These Difficulties being removed the Commissions are now ready & will be sent to your Excellency immediately.
        Sundry Cases have fallen under the Notice of the Board which render some such Regulation as the enclosed necessary. In general we believe Absentees are to blame but two or three Instances have occurred wherein owing to Sickness & unavoidable Accidents they have been perfectly innocent. Yet in these Cases the Colonels have undertaken to return the Places of the absent Officers as vacant & have desired the States to make the Promotions necessary in the supposed Vacancies. The Board have in such Cases refused to issue the Commissions not deeming themselves justified as Guardians of the Rights of the Officers in giving their Sanction to a Proceeding which however well meant may establish disagreeable Precedents. If your Excellency should approve of the enclosed or think of any other Plan we beg you will be pleased to communicate your Sentiments thereon.
        Many Inconveniencies result from the States individually undertaking to make Promotions—which should only be done by the Authority of Congress on a general Scale—as the Governments of the States have too partial a View of the Subject or are perhaps too unacquainted with general Rules to judge well on such Promotions which tho’ not apparently wrong in the Line of the State may either establish Precedents or otherwise affect the general Arrangement. The Governments of the States ought only to fill the lowest Vacancies as they are the best Judges of proper Characters among their Citizens of whom to form Soldiers. But after their Appointment in the first Instance the Gradations should go under continental Authority & by general Regulations. Many of the States are practising under some Resolutions of Congress on the Subject which however they may be construed do not seem to us explicit in the Point. We have the

Honour to be with the most perfect Respect & Esteem Your very obedient Servants
        
          Richard PetersIn Behalf of the Board
        
      